Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 04/01/2020, in which claims 1-17 are presented for the examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 04/01/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 




Drawings
The drawings filed on 04/01/2020 are accepted by the examiner. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if overcoming rejection under 35 U.S.C. 101 and rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-14, 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 9 is directed to a controller (apparatus claim).  However claim does not define any structural elements of apparatus as being hardware. Specification does not define claim limitations “a superblock manager, a command scheduler, a background operation controller” as being hardware, can be interpret as computer programs applying BRI. Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process or physical structural elements of the apparatus and the examiner therefore will treat a claim for a computer program, without the non-transitory computer-readable medium needed to realize the computer program’s functionality, as nonstatutory functional descriptive material. Depended claims 10-14, 17 do not overcome deficiency of independent claims, hence also rejected as non-statutory subject matter.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 1-2, 8-11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0117559) in view of William et al. (US 5,3635487, referred herein after William).


		
As per claim 1, 9, Park discloses a method for operating a controller that controls a memory device, the method comprising:  
5replacing a bad block of a superblock with a replacement block to form a reproduced superblock (Fig. 5, step S520-S530, [0068]-[0069], “, the data storage device 10 may regenerate a super block by replacing the memory block determined as a bad block with a replacement block, among available replacement blocks.”);
controlling the memory device to perform a program operation on the reproduced superblock according to an interleaving scheme ([0058], [0060]-[0061], “ the super block management module 420 may regenerate a super block by replacing the memory block identified as the bad block with a replacement block from a different plane in a different die, which can be obtained through channel-interleaving.”);
moving data stored in the replacement block to a pseudo- 10replacement block when the program operation on the reproduced superblock is completed ([0058]-[0059], wherein “a memory block in a plane which is different from a plane including the bad block and the replacement block as a pseudo-replacement block” is defined in [0078] of the specification, applying BRI, Park teaches memory block identified as the bad block with a replacement block from a different plane in a different die is considered as pseudo-replacement block as claimed); and 
Park does not specifically discloses releasing the replacement block from the reproduced superblock;

However, William discloses releasing the replacement block from the reproduced superblock (Col. 12, lines 29-39, “It then adds the bad sector to the bad block list, releases the replacement sector back to the hotfix pool, deletes the hotfix entry from the hotfix map, and writes the updated hotfix map to the SpareBlock.”);


Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of William’s method of automatically identifying media used with the computer system into Park’s data storage device and operating method because one of the ordinary skill in the art would have been motivated to automatically adapt to uncertain media without interaction from a user.


15As poAs per claim 2, 10, Park discloses the method of claim 1, wherein the moving includes: controlling the memory device to program the data stored in the replacement block to the pseudo-replacement block; and controlling the memory device to erase the replacement block ([0058]-[0059]).

As per claim 8, 17, method of claim 1, wherein the replacement block and the pseudo-replacement block belong to different planes ([0058]-[0059], “it determined whether there is a replacement block that can be obtained by way-interleaving, that is a replacement block is present in a plane of the same die in which the bad block resides, which planes are coupled by a common way. If so, the bad block is replaced by such replacement block in a different plane than that of the bad block but in the same die. Only when there is no replacement block present a different plane of the same die, which can be obtained through way-interleaving, the super block management module 420 may regenerate a super block by replacing the memory block identified as the bad block with a replacement block from a different plane in a different die, which can be obtained through channel-interleaving.”).

20As per claim 11, As per claim 11, Park discloses the controller of claim 9, wherein the background operation controller moves the data stored in the replacement block to the pseudo-replacement block based on a result of detecting an idle state of the memory device ([0058]-[0059]).

As per claim 15, Park discloses the controller of claim 9, further comprising: a memory suitable for storing superblock information and replacement block information (Fig. 3, [0050]).

As per claim 16, Park discloses the controller of claim 15, wherein the superblock manager forms the reproduced superblock by determining whether or not the superblock includes a bad block based on the superblock information, detecting the replacement block in the replacement block 5pool, and replacing the bad block with the replacement block ([0068]-[0069]).


Claim 3-6, 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Park and William further in view of Goel et al. (US 8,417,987, referred herein after Goel).


20Park does not specifically discloses theAs per claim 3, neither Park nor William discloses the method of claim 1, wherein the moving is performed as a background operation;

Goel discloses the moving is performed as a background operation (Col. 8, lines 22-29);
Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Goel’s method of correcting errors of a RAID array in storage system into Park’s data storage device and operating method and William’s method of automatically identifying media used with the computer system because one of the ordinary skill in the art would have been motivated to detect and correct any errors before a client accesses data.

As per claim 4, Park discloses the method of claim 3, further comprising: detecting an idle state of the memory device, 26wherein the moving is performed based on a result of the detecting ([0058]-[0059]).

As per claim 5, 12, Park discloses the method of claim 3, further comprising:  5identifying the replacement block for replacing the bad block from among multiple candidate replacement blocks, wherein the moving of the data stored in the replacement block to the pseudo-replacement block which is different from the replacement block is performed based on the identifying ([0058]-[0059], Park teaches memory block identified as the bad block with a replacement block from a different plane in a different die is considered as pseudo-replacement block as claimed, therefore memory block with replacement block being in different plane from a different die is interpreted as pseudo-replacement block is different from replacement black as claimed).

As per claim 6, 13, Park discloses the method of claim 5, wherein the identifying includes: determining whether the identified replacement block is of the same plane as the bad block ([0070], “the data storage device 10 may regenerate a super block by replacing the bad memory block determined with such replacement block in the same plane. “).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Byun teaches a method for controlling the memory device to write data having different attributes to the first and second sub-superblocks in parallel.

Schibilla teaches a method of recovering storage space on a solid state disk (SSD). An index and valid page count are determined for each block of a segment of an SSD.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114